Citation Nr: 0611244	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-06 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for disability of the 
thoracic spine, evaluated as 20 percent disabling prior to 
November 7, 2005, and as 40 percent disabling from November 
7, 2005.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1944 to 
October 1946.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision of the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in March 
2005, at which time the Board remanded the case for further 
action by the originating agency.  The requested development 
has been completed, and the case has been returned to the 
Board for further appellate action.

While this case was in remand status, the originating agency 
assigned an increased rating of 40 percent for the veteran's 
back disability, effective from November 7, 2005.  This did 
not satisfy the veteran's appeal.

The Board notes that at the most recent VA examination, the 
examiner concluded that the weakness and peripheral 
neuropathy in the veteran's lower extremities had been 
aggravated by his service-connected back disability.  
Therefore, these matters are referred to the originating 
agency for proper action.


FINDINGS OF FACT

1.  Prior to November 7, 2005, the veteran's service-
connected back disability was manifested by severe limitation 
of motion of the dorsal spine and a demonstrable deformity of 
the vertebral body; the veteran did not experience 
incapacitating episodes requiring bedrest prescribed by a 
physician.

2.  For the period beginning November 7, 2005, the veteran's 
service-connected back disability has been manifested by 
severe limitation of motion; the veteran's spine is not 
ankylosed and the disability is not productive of 
incapacitating episodes of at least six weeks for any year 
pertinent to this claim. 


CONCLUSIONS OF LAW

1.  For the period prior to November 7, 2005, the criteria 
for an evaluation higher than 20 percent for the veteran's 
service-connected back disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5285, 5288, 5291, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5235-5243 
(2005).

2.  For the period beginning November 7, 2005, the criteria 
for an evaluation higher than 40 percent for the veteran's 
service-connected back disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5235-
5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letters 
mailed in June 2002 and April 2005, to include notice that he 
submit any pertinent evidence in his possession. 

The record also reflects that the veteran has been afforded 
an appropriate VA examination and that  the originating 
agency has obtained the veteran's service medical records and 
post-service treatment records.  Neither the veteran nor his 
representative has identified any other outstanding evidence 
that could be obtained to substantiate the claim.  The Board 
is also unaware of any such available evidence.  Therefore, 
the Board is also satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects her ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2005).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

During the pendency of this claim, the criteria for 
evaluating disabilities of the spine were revised.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
residuals of a fractured vertebra, without cord involvement, 
and with an abnormal mobility requiring a neck brace warrants 
a 60 percent rating.  For instances of demonstrable deformity 
of a vertebral body, an additional 10 percent rating is 
warranted.  Residuals of a fractured vertebra with cord 
involvement, requiring long leg braces, or being bedridden, 
warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (2003).  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the dorsal spine warrants a 
noncompensable evaluation if it is slight, a 10 percent 
evaluation if it is moderate, and a 10 percent evaluation if 
it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5291 
(2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2005) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Ankylosis of the dorsal spine warrants a 20 percent 
evaluation if it is favorable or a 30 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5288 
(2003).

Under the criteria effective September 26, 2003, disabilities 
of the spine are to be evaluated under the general rating 
formula for rating diseases and injuries of the spine 
(outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5237-
5242 (2005).  Intervertebral disc syndrome will be evaluated 
under the general formula for rating diseases and injuries of 
the spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes (outlined above), 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2004).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is to 30 
degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent evaluation is warranted 
for unfavorable ankylosis of the entire spine.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

The Period Prior to November 7, 2005

Service connection and a 10 percent rating for residuals of a 
fractured 12th vertebrae with limitation of motion of the 
dorsal spine was granted by rating decision in January 1947.  
The veteran's disability rating was increased to 20 percent 
in the September 2002 rating decision on appeal. 

In July 2002 the veteran was provided a fee-basis VA 
examination.  The veteran could not walk without the aid of a 
walker or cane, could not bend over, and could not stand or 
sit for any period of time.  He reported being in constant 
pain with occasional flare-ups.  Straight leg raising was 
negative on the right and left.  Range of motion of the 
thoracic and lumbar area of the spine was measured to 60 
degrees of flexion, with pain beginning at 40-60 degrees.  
The veteran was not capable of extending his back and had 
pain on the attempt.  The examiner also noted that the 
veteran had pain, fatigue, a lack of endurance, and was 
unable to perform repetitive bending.  The veteran did not 
have ankylosis of the spine.  Neurological examination was 
normal except for decreased vibration sense in the lower legs 
and absent patellar and Achilles reflexes bilaterally.  X-
rays of the veteran's back showed some disc space narrowing 
of the mid-thoracic vertebra and superior wedging of the T12 
vertebra of indeterminate chronicity.

Treatment records from the veteran's private physician show 
that he underwent an MRI of his lumbar spine in February 
2003.  Mild grade I spondylolisthesis was present at L5-S1 
due to degenerative facet and disc disease with no 
significant spinal stenosis.  The first sacral segment showed 
a small disc between S1 and S2 with all other vertebral 
bodies found to be normal.  An old compression deformity was 
noted at T12 with annular bulging at T11-12.

There is no other medical evidence pertinent to the period 
prior to November 7, 2005.  The foregoing evidence 
demonstrates that the disability was manifested by limitation 
of motion and vertebral deformity.  As set forth above, 10 
percent is the maximum evaluation authorized under the former 
criteria for rating limitation of motion of the thoracic 
spine without ankylosis.  The evidence demonstrates that the 
veteran's thoracic spine is not ankylosed.  The veteran does 
have demonstrable deformity of a vertebral body, which 
justifies the addition of 10 percent, resulting in the 
assigned rating of 20 percent.  There is no cord involvement 
or abnormal mobility requiring a neck brace so a higher 
rating is not warranted under Diagnostic Code 5285.  In 
addition, the pertinent medical evidence does not show that 
the veteran was found to have intervertebral disc syndrome so 
the disability does not warrant a compensable rating under 
any of the criteria for evaluating intervertebral disc 
syndrome or neurological impairment. 

The Board notes that under the criteria effective September 
26, 2003, the veteran also does not merit a rating increase 
above 20 percent.  A 30 percent rating is not provided for 
impairment of the thoracolumbar spine.  A 40 percent rating 
is authorized for forward flexion of the thoracolumbar spine 
to 30 degrees or less or for favorable ankylosis of the 
entire thoracolumbar spine.  The medical evidence shows that 
the veteran was able to forward flex the thoracolumbar spine 
to 60 degrees with pain beginning at 40 degrees.

The Board has considered whether there is any other schedular 
basis for granting a higher rating during the period prior to 
November 7, 2005, but has found none.  In addition, the Board 
has considered the doctrine of reasonable doubt but has 
determined that it is not applicable to this period because 
the preponderance of the evidence is against the claim.

The Period Beginning November 7, 2005

In November 2005 the veteran was afforded a VA examination.  
The veteran reported he could no longer walk a few steps 
without the aid of a cane or walker and had had progressively 
decreased sensation and profound weakness in his lower 
extremities.  The examiner observed that he had a crouched 
posture with a forward flexion of his thoracolumbar spine of 
about 30 degrees.  Range of motion was limited with flexion 
measured from -10 degrees to 20 degrees with the examiner 
noting the veteran was unable to fully straighten into an 
upright position.  Extension was measured to -10 degrees, 
left and right lateral flexion to 0-10 degrees, and left and 
right lateral rotation to 0-10 degrees.  Pain was increased 
at the extremes of motion, more so during extension and 
rotation.  The examiner opined this meant range of motion was 
more mechanically limited rather than pain limited.  

Radiographs showed the veteran had a bamboo thoracic spine 
with intervertebral lateral fusion noted with the most 
pronounced fusion mass on the right side at T12-L1.  There 
were marked disc- space narrowing at T7-8 and moderate disc 
space narrowing on lateral views at T11-12 and T12-L1 levels.  
There were a profound anterior spur formation with bridging 
noted at L4-5 and apparently minimal spondylolisthesis noted 
at L5-S1 with no active motion noted on flexion/extension 
films.  The examiner concluded the veteran was totally 
incapacitated and unable to live independently.  He also 
stated that the veteran's spinal disability had significantly 
progressed and that his thoracolumbar spondylosis, although 
probably not directly caused by his in-service injury, had 
been aggravated by the resulting damage.

Under the current rating criteria, a 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  While the veteran has limited range of 
motion, the medical evidence demonstrates that his spine is 
not ankylosed, and therefore, a rating in excess of 40 
percent is not warranted.  Diagnostic Codes 5235-5243 (2005).

In addition, the evidence continues to show that 
intervertebral disc syndrome is not present and that the 
disability is not productive of incapacitating episodes 
necessitating bedrest prescribed by a physician.  Therefore, 
the disability does not warrant a rating in excess of 40 
percent on the basis of intervertebral disc syndrome or a 
separate compensable rating for neurological impairment.  

The Board has also considered whether there is any other 
schedular basis for granting a higher rating during the 
period beginning November 7, 2005, but has found none.  In 
addition, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this 
period because the preponderance of the evidence is against 
the claim.


Extra-schedular Consideration

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The veteran has not required frequent 
hospitalization for his back disability and the 
manifestations of such are consistent with the assigned 
schedular evaluations.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the evaluation assigned 
for the disability.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

Entitlement to an increased rating for disability of the 
thoracic spine is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


